Citation Nr: 0408210	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-11 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to a separate evaluation for a Baker's cyst 
on the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and January 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which continued a 10 
percent disability rating for a right knee disability and 
denied entitlement to a separate evaluation for a Baker's 
cyst on the right knee.

In September 2000 and August 2001, the Board remanded this 
case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran failed to report without good cause for VA 
examinations necessary to determine the current severity of 
his right knee disability in connection with his claim for 
increase.

2.  The veteran failed to report without good cause for VA 
examinations necessary to assess the painfulness and 
tenderness of the Baker's cyst on his right knee in 
connection with his claim for a separate evaluation.


CONCLUSIONS OF LAW

1.  An increased rating for a right knee disability must be 
denied.  38 C.F.R. § 3.655(a), (b) (2003). 

2.  A separate evaluation for a Baker's cyst on the right 
knee must be denied.  38 C.F.R. § 3.655(a), (b) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that this Court may 
not decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

VA has obtained all known treatment records, and has 
attempted to provide examinations needed to evaluate his 
claims.  Because he has failed, without explanation to report 
for these examinations, further assistance could not aid him 
in substantiating his claims.  

The VCAA requires that VA provide notice to claimants of 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  In Pelegrini v. Principi, 17 Vet. App.  412, 
420-2 (2004) the majority found that VCAA notice must be 
provided prior to the initial adjudication of the claim, and 
must inform the claimant to submit evidence in the claimant's 
possession.  See 38 C.F.R. 3.159(b) (2003).  VA has taken the 
position that Pelegrini is incorrect in so far as it would 
require pre-adjudication in cases, such as this one, where 
the initial adjudication occurred before adoption of the 
VCAA.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute may produce a prohibited retroactive 
effect if it "impose[s] new duties with respect to 
transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").  VA 
has sought further review of this aspect of Pelegrini.  VA's 
General Counsel has held that Pelegrini's requirement that 
VCAA notice tell a claimant to submit evidence in the 
claimant's possession, is dicta.  VAOPGCPREC 1-2004 (2004).   

In this case, the RO sent the veteran a VCAA notice letter in 
March 2002.  The notice informed the veteran of what evidence 
he was responsible for obtaining, and of what evidence VA 
would undertake to obtain.  This notice informed him that he 
could submit records.  The Board's remands, the statement of 
the case and the supplemental statements of the case informed 
him of the evidence needed to substantiate his claims.

Some of the VCAA notice was provided after the initial 
adjudication in this case.  The veteran in this case was not 
prejudiced by the delayed notice.  He did not report the 
existence of, or submit, additional evidence in response to 
the notice.  He has not cooperated with efforts to 
substantiate his claim.  Even if he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

I.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability

The Board initially remanded this case in September 2000 to 
afford the veteran an examination that took into account the 
"DeLuca factors" for evaluating disability based on 
limitation of motion.  DeLuca v. Brown, 8 Vet App 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2003).  The veteran was afforded an 
examination in November 2000.  The examiner reported that the 
veteran's active range of motion was from 2 degrees of 
extension to 110 degrees of flexion.  However, the examiner 
did not report whether there was additional loss of motion 
attributable to functional impairment.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  Hence, this case was 
again remanded by the Board in August 2001 for an examination 
that complied with the "DeLuca factors".  The veteran, 
however, failed to report, without good cause, to VA 
examinations in February 2003 and August 2003, deemed 
necessary by the Board in the August 2001 Remand.  

Although the claims file does not contain records of the 
notice provided to the veteran of those examinations, he was 
informed in supplemental statements of the case that his 
claims were being denied because of his failure to report for 
these examinations.  He did not respond, or otherwise 
indicate that notice was lacking.  The Board concludes from 
the veteran's silence that he was aware of the scheduled 
examinations and failed to report without good cause.

The examinations were necessary, because of the lack of 
findings regarding functional impairment.  As the records 
stood, there were no findings showing entitlement to an 
increased rating.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (2003).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2003).

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not a one-way street, nor is it a blind 
alley.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. 
Principi, 3 Vet. App. 480 (1992).

Based upon the circumstances of this case, the claim for 
entitlement to a disability rating for a disability rating in 
excess of 10 percent for a right knee disability is denied.  
38 C.F.R. § 3.655(b).

II.  Entitlement to a separate evaluation for a Baker's cyst 
on the right knee

In the September 2000 Remand, the Board determined that a new 
examination was needed in order to identify and properly rate 
the severity of the symptoms involved in the veteran's 
Baker's cyst.  In the August 2001 remand, the Board noted 
that it was unclear from the November 2000 examination report 
whether the Baker's cyst was tender or painful.  Such 
findings could be relevant to determining whether a separate 
evaluation is warranted.  See Esteban, v. Brown, 6 Vet. App. 
259 (1994).  Therefore, a new examination was ordered in 
which the examiner was to be requested to report whether the 
Baker's cyst was painful or tender.  The veteran, however, 
failed to report, without good cause, to VA examinations in 
February 2003 and August 2003, deemed necessary by the Board 
in the August 2001 Remand.  

The RO has recognized the Baker's cyst as part of the service 
connected right knee disability.  An examination was 
necessary to determine whether there were finding warranting 
a separate evaluation under Esteban.

Based upon the circumstances of this case, the claim for 
entitlement to a separate evaluation for a Baker's cyst on 
the right knee is denied.  38 C.F.R. § 3.655(b).


ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability is denied.

2.  Entitlement to a separate evaluation for a Baker's cyst 
on the right knee is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



